Citation Nr: 1302994	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  07-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for herpes disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1982.

This matter came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A video conference hearing before the undersigned Veterans Law Judge was held in February 2010; the transcript is of record.

This matter was remanded in April 2010 and May 2012 for additional development.


FINDING OF FACT

The most probative evidence does not show that the Veteran has chronic herpes disease related to active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for herpes disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March 2005, August 2005, and December 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In March 2006, a letter was issued to the Veteran regarding what type of information and evidence was needed to establish a disability rating and effective date.  Thereafter, in February 2008 another VCAA letter was sent to the Veteran.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, the collective notices constitute fully compliant notice and the claim was thereafter readjudicated, most recently in the October 2012 statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remands (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, VA and private treatment records, lay statements, and testimony of the Veteran.  There is a Virtual VA paperless claims file associated with the Veteran's claims folder.  The documents in this file include VA outpatient treatment records which were duly considered in the October 2012 supplemental statement of the case and have been reviewed and considered by the Board as part of this appeal.  In July 2012, the Veteran was afforded a VA examination which will be discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the herpes claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Veteran is claiming entitlement to service connection for herpes.  Specifically, he asserts that he was treated for herpes during service, specifically eruptions or lesions in his groin area and penis. 

The Board notes that service connection is in effect for prurigo nodularis, residual of xerosis and nummular eczema; and, tinea pedis, resolved, with residual onychomycosis, rated 10 percent disabling.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An October 1976 service treatment record reflects a complaint of yellow urethral discharge for 24 hours.  There was no lesion on the penis.  The assessment was rule out urinary tract infection (UTI).  

On a Report of Medical History completed by the Veteran in November 1976, he checked the 'Yes' box for 'VD - Syphilis, gonorrhea, etc.' and reported that he had gonorrhea in 1976.  Both the November 1976 and September 1979 Reports of Medical Examination reflect that the Veteran had gonorrhea in October 1976.  He was treated with penicillin for two weeks with no complications and no sequelae (NCNS).  

In May 1977, the Veteran was checked for a venereal disease due to light discharge from his penis.  

An April 1978 service treatment record reflects puretic bumps and raised lesions on arms and legs.  The assessment was probable insect bites.  

Reports of Medical Examination dated in August 1980 and July 1981 do not reflect any diagnosis or residuals of herpes.

An April 1982 service treatment record reflects follow-up for nonspecific urethritis (NSU).  He denied any symptoms and a Venereal Disease Research Laboratory (VDRL - test for syphilis) and smear were negative.  The assessment was "sounds like probable herpes."  He was to return to the clinic for repeat VDRL and for any recurrence of symptoms.

An October 1982 service treatment record reflects urethral discharge.  The assessment was probable NSU.

On a November 1982 Report of Medical History completed by the Veteran for separation purposes, he checked the 'Yes' box for 'VD - Syphilis, gonorrhea, etc.' and reported that he had gonorrhea which was treated with penicillin.  He had a good recovery except for occasional UTI's treated with Tetracycline.  The Veteran did not report any symptoms associated with herpes or penis lesions/eruptions.  The November 1982 Report of Medical Examination conducted for separation purposes does not reflect any diagnosis pertaining to herpes or residuals or herpes.  

In support of his original February 1983 claim for "herpes disease," the Veteran asserted that he was treated for herpes from March to June 1982.  In March 1983, he underwent a VA examination.  He reported that he was told by an in-service doctor that he might have herpes but tests were normal.  He reported that two months prior he had a wart on his penis and this went away two weeks later.  He uses ointment.  He did not describe any blisters or more warty like growths.  On physical examination, his penis was negative for lesions.  He described the location as being on the corona of the penis but the examiner did not see anything.  The examiner stated that there was a history of some problem related to the penis that appeared to be warts.  

In February 2005, the Veteran filed a claim asserting that during service in 1980 and 1983 he sustained skin eruptions and open sores to his groin area.  In subsequent statements dated in July 2006 and December 2008, he asserted that during service in 1981 or 1982 he sought treatment with a flight surgeon for an eruption/lesion on his penis, but the flight surgeon could not identify the problem.  

In a September 2005 VA treatment record, Veteran sought follow-up treatment for sores on arms and legs which had been on and off since 1981.  He reported an initial lesion on his penis but it subsequently spread to his body.  The assessment was prurigo nodularis and xerosis.  

On April 21, 2010, the Veteran sought follow-up of April 16 emergency room treatment for swelling of bilateral submandibular lymph nodes (LN).  He reported that a few days earlier he noticed a lesion on the dorsum of his penis 5 to 6 millimeters in diameter, accompanied by mild pruritis and sensation of soreness.  There was no dysuria or discharge from penis.  He reported first noticing a lesion in 1981 (intermittent recurrence once a year) with similar lesions on the arms and legs.  He reported that he had been sexually promiscuous, at times engaging in unprotected sex.  The assessment was penile lesion, most likely herpes given a history of annual outbreak and occurrence on upper thighs, as well as pruritis and soreness.  The lesion was crusted so no viral swab could be obtained with reasonable sensitivity for HSV.  The examining physician was checking HSV (herpes simplex virus) Ab, RPR (test for syphilis), GC/chlamydia given his risk factors.

A June 2010 VA record entry reflects that testing in April 2010 for herpes antibody was remarkable for positive herpes IgM and IgG antibodies.  

In December 2011, the Veteran underwent a VA examination.  The examiner noted review of the claims folder and specifically acknowledged the in-service diagnosis of gonorrhea.  The Veteran reported that in 1981 he had a penile lesion.  There was no exact diagnosis but herpes was suspected.  He denied prior herpes and stated that it was suspected because he had a lesion on his penis.  The eruption lasted for two weeks and he was given treatment that he could not recall.  He had multiple sexual partners during this time and reported a prior episode of gonorrhea.  He stated that he has not had any other penile eruptions that looked like the one in service but he has had other penile and groin eruptions thereafter.  The initial lesion was on the head of his penis, right side.  It was about 25 percent of the head of the penis which was blistered and white.  There was some penile discharge and he reported some dysuria.  He cannot recall when the next eruption occurred.  He reported that his eruptions start off as a slight discomfort at the site of the lesion.  The lesion looks like a bubble at first.  He says that if the covering is removed, it leaves a central crater.  It is "sore" but not painful.  Usually, he only has one lesion which lasts about 4 to 5 days.  The lesions crusts over real fast.  He puts some Vaseline on to cover it.  He has been prescribed Acyclovir.  He reported that his last eruption was the week of the examination; this was the first one in over a year.  He thinks sometimes it is the friction or heat in the groin that causes the irritation and leads to a blister.  

On physical examination, he had one 2 to 3 millimeter firm nodular lesion on the right side of his distal penile shaft.  It was open.  There were no lesions or lymphadenopathy of the bilateral inguinal region.  Testing was performed.  

The examiner acknowledged the April 2010 positive HSV.  The examiner diagnosed benign penile cyst, non herpectic as evident by negative HSV Polymerase Chain Reaction (PCR).  The Veteran reported that this is typical of his "eruptions."  Thus, the examiner stated that it is not likely that his penile eruptions are due to herpes.  The examiner explained that there was a negative sexually transmitted disease (STD) workup for other likely infectious etiologies.  The examiner stated that there is insufficient evidence to support that his reported history of penile lesion eruptions is a chronic condition since service given the fact that the Veteran states he has not had a penile lesion like the one he had during service; and, review of his medical records reflects issues with rashes but does not reflect recurrent penile lesions as a chronic issue.  The examiner stated that it is not likely that the Veteran was diagnosed with genital herpes in service as tetracycline is not a standard treatment for genital herpes.  The onset of this penile lesion was in December 2011.  The exact etiology is unknown although it is at least as likely as not a benign penile cyst.  It was not herpes per PCR testing.  It was not likely due to the same condition as in service as the onset was recent and long after the reported service history date.  Hence, the in-service penile lesion and this current lesion are more likely than not separate conditions.  The examiner stated that if the in-service penile lesion did occur it is fully resolved now with no residuals.  

Thereafter, in December 2011, the Veteran sought VA outpatient follow-up for STD evaluation due to history of recurrent genital lesions since service.  It was noted that he had a genital ulcer that was swabbed for HSV the prior week.  The assessment was genital lesions, recurrent.  The examiner noted a history of recurrent outbreaks of shallow painful ulcerative lesions.  A Recent HSV PCR swab was negative, but the examiner noted that it sounds like the lesion may have been in healing stage so it is difficult to say that if it is definitely not herpes.  The examiner reviewed prior evaluations, to include a clinical evaluation , with active lesion that was also in a late stage of healing, and HSV I/II IgM was obtained that was positive that was more suggestive of HSV.  The examiner noted that the clinical history in absence of other etiology supports a diagnosis of HSV at least enough to encourage safe-sex practice and notification of sexual partners.  The Veteran has Acyclovir to take at onset of symptoms as directed. 

A January 2012 VA treatment record reflects an extensive medical history to include "probably genital herpes."  The examiner noted that the Veteran had a long history of recurrent genital ulcers.  A previous swab of an old lesion was negative with a remote history of positive serum IgM antibodies in setting of resolving lesion which is a bit more suggestive of diagnosis.  RPR is negative and lesions are completely resolved.  Given the description, history and prior IgM positive antibody in setting of active lesion, the examiner stated the belief that there is sufficient evidence for GH.  The Veteran had Acyclovir dispensed from a prior visit for use at the onset of symptoms.

In July 2012, the Veteran underwent another VA examination.  The examiner noted review of the claims folder.  The examiner noted that in review of all the records, the Veteran has clearly identified skin conditions that are unrelated to any penile or herpes conditions to include xerosis, tinea pedis, prior pseudofolliculitis barbae, and prurigo nodularis.  The examiner stated that none of these conditions involved his genitalia or are known to involve penile lesions.  He has no history of psoriasis.  

The examiner acknowledged service treatment records which noted Gonococcal urethritis and nonspecific urethritis beginning with Gonococcal gonorrhea urethritis in 1976.  The Veteran reported that in 1981 he had a penile lesion to the right side of the tip of his penis, he estimates about 1 centimeter in diameter.  That was associated with some discomfort and the flight surgeon who saw him was uncertain of a diagnosis.  He self-treated with over-the-counter Ampicillin and recalled no other treatment or diagnostic tests performed.  The examiner noted that in June 1981, the Veteran was seen for urinary frequency as well as ear congestion.  A rectal and prostate exam was performed but there was no mention of a penile lesion and it was not considered to be the event the Veteran recalled.  The examiner acknowledged the April 1982 notation of "sounds like probable herpes" but commented that this was without substantial clinical support or examination.  The examiner noted that it was clear that during this time the Veteran was sexually active and admitted to intermittent nonprotected sex.  He stated that the 1981 penile lesion would recur every several months at that time but he sought no further interventions or treatment.  He reported that he has not had a lesion like the 1981 one since then.  The recurrent lesions occur perhaps once a year and are much smaller, measured in millimeters by his description and by clinical examiners' descriptions and he suspects may be triggered by tight undergarments and are associated with slight itching and not painful.  They do not ulcerate and are not purulent.  They crust, dry, and usually resolve within 5 days.  He is unaware of any sexual partners having had herpes or developing herpes.  

The examiner noted that in the spring of 2010 following Iodine contrast studies, the Veteran presented to the VA emergency room with submandibular lymphadenopathy that was felt to be due to dye reaction.  He had a follow-up in April 2010 and it was noted that in the midst of the reaction, he had developed a lesion on the dorsum of his penis 5 to 6 millimeters.  It was mildly pruritic with a sensation of soreness, otherwise without discharge or dysuria.  Herpes simplex antibodies were obtained and both IgG and IgM were elevated, diagnostic of previous exposure to HSV, although not definitively diagnostic of that particular lesion.  The April 2010 examiner had recommended a trial of Acyclovir if symptoms redeveloped in the future.  The Veteran reported that he has tried Acyclovir at least 2 times if not 3, but probably 2, and has found that the small crusted lesions feel the same and last as long, perhaps 5 days with or without treatment.  He feels he does better if he uses a topical antiperspirant on these lesions when they occur.  It seems to make them more comfortable and clear more quickly, perhaps in 3 days.  

Between the lesions seen in 2010, there appear to have been no recurrent lesions until he was evaluated in December 2011, at which time a few millimeter wide crusted lesion on the penis was observed, but no HSV was detected on testing.  The July 2012 examiner explained that this is considered to be a very specific and sensitive test, and therefore an opinion was rendered that the lesion that was evaluated which is similar to the lesions he had once a year and typical of same revealed no evidence of active herpes and was a "nonherpetic benign penile cyst."  

The July 2012 VA examiner noted that since that examination, the Veteran has had no recurrent lesions of note and no re-cultures.  The Veteran reported that this is the only time that the lesion had a PCR viral culture.  Although the lesions appear on the penis, they are not always on the same location, which would be more typical of recurrent herpes.  They can also sometimes be on the left side of the penis or sometimes on the more proximal shaft.  

On physical examination in July 2012, the penis was without lesion and there were no lesions on the buttocks or thighs.  

The examiner diagnosed past penile vesicular lesion 1981 consistent by history of being primary genital herpes, without sufficient documentation to support a current or chronic condition as a result of this.  The examiner stated that there are no current lesions on exam today to further characterize.  The examiner stated that the intermittent small crusted lesions described in the past and most recently are by history and PCR evaluation nonherpetic.  Although there are no photos or exam findings to offer a more precise diagnosis than the December 2011 VA examiner did, the history of small size, nonvesicular crusted lesion, varied location and pruritic quality and relationship to tight garments and response to simple topical lubricant (i.e. antiperspirant) suggests to the July 2012 examiner that these are as likely as not simple healing superficial mechanical abrasions.  

The July 2012 examiner maintained that in the absence of history before 1981 of any vesicular lesion on the penis (despite the inability of the examiner to find any in-service documentation of but relying on the credibility of the Veteran) and given his apparent history of unprotected sex based on his nonspecific urethritis and gonorrhea histories and despite lack of knowledge of any sexual partners having had herpes or developing herpes after relationships with them, given the antibody levels, the examiner would maintain that it is at least as likely as not that the Veteran's exposure to herpes genitalis, herpes simplex was in 1981.  The examiner stated, however, that on current examination there is no evidence of any active herpes lesions and based on the available data including the active herpes lesions and based on the available data including the PCR study of the lesion in 2011, at this time it is less likely than not that the herpes is a chronic recurrent cause of active lesions.  

The July 2012 examiner noted the 2010 VA examiner wondered about these lesions being herpetic and therefore did antibody tests, but the description is somewhat atypical for herpes in that it was described as being mildly pruritic and also involved not only his penis but sometimes his thighs.  

Nonetheless, the HSV tests, IgG and IgM, are elevated and clearly document prior herpes simplex illness, and the Veteran has had no history of any herpes labialis or any herpes encephalitis or any other clinical manifestation of herpes.  Although the April 1982 in-service entry is very tenuous at best, given no physical examination or documentation of any vesicular genital lesions, the July 2012 examiner found the Veteran's history of presenting himself to a flight surgeon with a tender vesicular lesion as a credible history for at least 1 episode of herpes genitalia.  Since that time, however, the Veteran describes all other recurrent lesions as looking different and that the antiviral Acyclovir has had very little impact on them and the December 2011 PCR was negative for evidence of herpes.  

Further, the July 2012 VA examiner explained that the antibody levels clearly document previous exposure to HSV.  Given the fact that the occasional lesions that the Veteran describes in recent years and ever since have not looked the same, and inasmuch as PRN oral Acyclovir has had little to no clinical impact on the course of these crusted lesions, and inasmuch as the lesions are not localized to the same spot on the penis but somewhat migratory, in particularly inasmuch as the December 2011 lesion that was submitted for viral culture was negative, it would make the July 2012 examiner believe that any herpes genitalia in the past is resolved and is currently not a condition that has been proven or requires ongoing treatment.

The Board finds that the evidence of record is in support of a finding that the Veteran did incur herpes during his period of active service.  The Veteran asserts that he had a penile lesion in 1981 or 1982 that was looked at by a flight surgeon and he was told that it could be herpes.  As detailed, while this incident is not documented, an April 1982 service treatment record does reflect an assessment of "sounds like probable herpes" although this was not based on notation of a penile lesion.  In any event, as detailed, the July 2012 VA examiner found the Veteran's assertion of a penile lesion to be credible and concluded that based on the 2010 positive HSV test which indicates a prior herpes simplex illness, it is likely that he had an episode of herpes genitalia in service.  The Board also finds the Veteran's assertions competent and credible, especially in light of the fact that he filed his original claim of service connection for herpes within months of separation from service, and the service treatment records do reflect treatment for gonorrhea and the in-service notation of "probable herpes."  Thus, the Board finds that the Veteran did suffer from herpes disease during active service.

However, in order for the Veteran to prevail on a claim of service connection, a current disability must be shown.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ((indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).  Moreover, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

As detailed, both the December 2011 and July 2012 VA examiners concluded that the Veteran's post-service penile lesions were not due to herpes disease.  The December 2011 VA examiner noted that the reported history of penile lesions and the one observed on examination differed from the in-service lesion described by the Veteran.  The December 2011 lesion also was not herpes per PCR testing.  The December 2011 VA examiner concluded that the current condition was not the same as the condition in service due to a lack of continuity of symptomatology, and found that the Veteran had no residuals from the in-service penile lesion.  Likewise, the July 2012 VA examiner also concluded that although he had a herpes lesion in service, the post-service lesions were not due to herpes and it is less likely than not that herpes is a chronic recurrent cause of active lesions.  The July 2012 VA examiner's negative etiological opinion was based on the Veteran's different descriptions of the lesions during service and post-service; the fact that the lesions were not localized to the same spot; the Veteran's report that Acyclovir - prescribed to treat herpes - has had little impact on the lesions; and, the December 2011 negative PCR for herpes.  The July 2012 VA examiner opined that the Veteran's in-service herpes had resolved and there is no current herpes disease.  

The Board acknowledges the notations of "genital herpes" reflected in the VA outpatient treatment records, and the January 2012 VA examiner's notation of "probably genital herpes."  However, the Board finds the diagnoses and opinions of the December 2011 and July 2012 VA examiners are more probative as they are based on examination of the Veteran, review of service treatment and post-service treatment records, and contain detailed rationale for the conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Moreover, the July 2012 VA examiner discussed the notations of herpes in the VA treatment records in formulating the negative etiological opinion.  Given the depth of the December 2011 and July 2012 VA examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Thus, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has current herpes disease disability.  Without this required proof of current disability, this claim of service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208  (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability).  See, too, McClain, 21 Vet. App. at 321 (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), in which the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  In this case, however, the Veteran is not competent to identify the medical condition of herpes - he can merely indicate observable symptoms, which may or may not be attributable to such disorder.  In this case the probative medical evidence reflects that the Veteran's does not have a post-service diagnosis of chronic herpes, and therefore the criteria set forth in Jandreau have not been satisfied.  Thus, the lay evidence of record cannot establish current diagnosis here.

In sum, neither the medical nor lay evidence of record establishes a current herpes disease disability or residuals thereof.  This is an essential requirement in a claim of service connection, and in the absence of current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for herpes disease is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


